DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.
 
Status of Claims
Claims 1, 9 and 16 are currently amended.
Claim 14, 20 and 21 are cancelled.
Claims 22 and 23 are new.
Claims 1-13, 15-19 and 22-23 are pending in the application and are presented to be examined upon their merits.
Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not fully persuasive.
In regards to Claims 1, 9 and 16 recite in part, “wherein the server platform suggests a compensation amount to the first user device based on rules associated with the geofence based on historical score associated with the first user device; wherein the historical score is generated by an artificial intelligence module based off a number of tokens previously transferred by the first user device, a number of tokens previously received by the first user device, historical scores of recipients of the tokens previously transferred by the first user device, and historical scores of senders of the tokens previously received by the first user device."
The applicant should be aware that the language of “wherein the server platform suggests a compensation amount…based on rules…” makes the compensation amount (a number) that is based upon 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 16-19 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim language not found in Specification
MPEP 2163-In re Katz

the user device requires a minimum historical score in order to transact with the at least one other user device. 
The Applicant specification discloses 
“[0050]    In one embodiment, the server platform allows users to initiate requests for assistance and/or requests for transactions with other users. Requests for assistance and/or requests for transactions are able to be indicated on a local map to all users within the same participation space. In addition, requests for assistance and/or requests for transactions are also able to be sent directly to a particular user or a particular group of users. In one embodiment, other users are able to view the at least one historical score for users requesting assistance and/or requesting transactions. Because other users are able to see the historical score, users are able to decide whether to assist another user based on that other user's historical score, encouraging individuals to perform acts of kindness such that they have a higher historical score. In another embodiment, users are able to impose a minimum historical score needed in order to transact with them and/or a transaction fee of a specified amount for users below a set historical score.”

	Thus the specification does not disclose or teach that the user device requires a minimum score (i.e., has a minimum historical score that is pre-programmed or preset within the user device itself in order to interact between devices), but that a user (human) is able to impose (customize or choose) a minimum historical score (that is amenable to the user) with which the user will transact with one other user (or users) via the user device(s). 

In re Katz Interactive Call Processing Patent Litigation, 693 F.3d 1303, 1319-1320, 97 USPQ2d 1737, 1750 (Fed. Cir 2011)(stating that “[t]the construction of the clams [is] important to the written description analysis” and patent holder’s failure “to point to genuine factual dispute over whether the specification disclosed ‘the claimed subject matter’ made summary judgement proper on that issue.”)



The Claim is broader than the Specification
LizardTech


Claim 16 recites, ”providing a server platform in communication with at least one service point and a plurality of user devices…” It is not clear what structure or element is providing the server platform that is in communication with at least a plurality of devices.




“’The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Unclear Scope
Claim 1 recites, “a system for managing compensation for behaviors…” however the claim performs method steps of receives a token transfer request, suggests a compensation amount…” and “displays a historical score”


"Examiners should bear in mind that "an essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous, Only in this way can uncertainties of claim scope be removed as much as possible, during the administrative process." In re Zletz 13 USPQ2d 1989; MPEP 2173.02 lll(B).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-19 and 22-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over KLINE et al  (US 2019/0392415) in view of JUMPERTZ (US 2019/00433364) and Jones et al (US 10,672,244).

Claims 1, 9 and 16 recites, Kline discloses a system for managing compensation for behaviors
[0005], comprising:
a server (71) platform in communication with at least one service point and a plurality of user
devices(FIG. 6)[0061], [0044], [0058];
wherein each of the plurality of user devices is associated with a user profile, including a quantity of tokens; [0032] wherein the server platform is operable to receive a token transfer request from a first user device, including a designation of at least one other user device within the same participation space as the first user device; and wherein the server platform is operable to transfer at least one token from the first user device to the at least one other user device in response to the token transfer request. [0021], [0035]
KLINE fails to disclose wherein each of the at least one service point includes a geofence defining
a participation space. This is disclosed by Jones (abstract)[Jones, 1:65-2:2; 4:40-5:12; ]. It would have been obvious before the effective filing date of the invention to have provided geofencing to KLINE as taught by Jones. The motivation would be to use geofencing being an alternative or improvement to the location- based technology of Kline’s traffic awareness module to enable wireless devices of KLINE location information and other transactional services (i.e. tokens) based upon the determination of vehicle actions and behavior [see KLINE 0025]

request from a user device, and wherein the server platform is operable to automatically transfer an
amount of fiat currency to a financial account associated with the user device in exchange for one or more tokens in response to the compensation request.
Claim 3 and 18 recites, “wherein each of the plurality of user devices is associated with a vehicle
and wherein a position of the vehicle on a road is dependent on the quantity of tokens in the user profile associated with each of the plurality of user devices.” [0037]
Claim 4, 11 and 19 recites, “wherein the vehicle associated with each of the plurality of user
devices is an autonomous vehicle, and wherein transfer of at least one token from the first user device to the at least one other user device is operable to cause an autonomous vehicle associated with the at leastone other user device to automatically pass an autonomous vehicle associated with the first user
device.” [see Jones 4:34-39; 5:26-30; 8:21-33]
Claim 5 and 12 recites, “wherein the quantity of tokens in each user profile includes transferrable tokens and received tokens, and wherein the transferrable tokens and the received tokens are not interchangeable.” [0021], [0035]
Claim 6 and 13 recites, “wherein the server platform is further in communication with at least
one restricted location, wherein the at least one restricted location is associated with a minimum token
requirement, and wherein the server platform is operable to restrict access and/or use of the at least one restricted location to user profiles having a quantity of tokens less than the minimum token
requirement.” [0021], [0035]
Claim 7, 15 and 20 recite, “wherein the server platform is operable to record a number of tokens
transferred and/or a number of token transfer requests made in the participation space of eachof the at
least one service point.” [0021], [0035]
Claim 8 recite, “ wherein the server platform is further in communication with at least one rules
manager, wherein the at least one rules manager is operable to determine under which conditions a token transfer request is able to be generated by any user device proximate to one or more of the at least one service point.” [see Jones 4:34-39; 5:26-30; 8:21-33]
Claim 21 recite, “wherein the user profile is associated with at least one historical score, wherein the at least one historical score is calculated from data including a pattern of giving and receiving compensation.” [see Jumpertz, [0134]]







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL S FELTEN/Primary Examiner, Art Unit 3692